PER CURIAM.
This is an appeal from an order dissolving attachment and is ancillary to the case of Wright, Executrix, v. Anderson, No. 7599, 62 S. D. 444, 253 N. W. 484, this day decided. The opinion in appeal No. 7599 recites the facts fully. Judgment adverse to the plaintiff having been afBrmed in appeal No. 7599, the question presented in the present appeal, to wit, whether or not the court erred in dissolving plaintiff’s attachment, becomes entirely moot, and this appeal is therefore dismissed.
All the Judges concur.